DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 216-222, and 224-233 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Hrabak, et al, “Matrix-Assisted Laser Desorption Ionization Time of Flight Mass Spectrometry for the Detection of Antibiotic Resistance Mechanisms” from Research to Routine Diagnosis,” CMR Journal 26(1): 103-144 (2013)  teaches directly analyzing a microbial population by mass spectrometry to analyze resistance to one or more antimicrobials, this analysis is performed by means of laser desorption on intact bacterial cells in a matrix – the matrix is added before the MALDI plume is generated (p. 107), so the limitation of adding a matrix to the generated smoke, aerosol, or vapour sample is not met.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        03 July 2021